United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
MORRIS BROWN STATION, Duluth, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1205
Issued: February 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2011 appellant, through her attorney, filed a timely appeal from a
January 11, 2011 merit decision of the Office of Workers’ Compensation Programs1 (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
and medical benefits effective September 7, 2010 on the grounds that she no longer had any
residuals or disability causally related to her accepted employment-related injuries.
1

Counsel specifically requested the Board to only review the January 11, 2011 decision concerning the
termination of appellant’s benefits. He did not request the Board to review an OWCP December 2, 2010 decision
concerning the denial of authorization for a medical procedure. As appellant only identified the January 11, 2011
decision for review, the Board will not review the December 2, 2010 decision. See 20 C.F.R. § 501.3(a).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2003 appellant, then a 44-year-old clerk, filed a traumatic injury claim
alleging that on that date she injured herself when she fell and landed on her knees. OWCP
accepted the claim for lumbar strain, bilateral knee and leg sprain, right patella chondromalacia,
left carpal tunnel syndrome, left upper arm/shoulder sprain/strain and bilateral wrist
tenosynovitis.3 It authorized neck spinal fusion surgery, which was performed on June 8, 2004
and left knee arthroscopic surgery, which was performed on December 9, 2008.
On February 18, 2010 Dr. Alexander Doman, a second opinion Board-certified
orthopedic surgeon, reviewed a statement of accepted facts, medical evidence and performed a
physical examination. He noted that OWCP had accepted the conditions of lumbar strain,
bilateral knee strain, right knee chondromalacia, closed dislocation of the right patella, bilateral
wrist and hands tenosynovitis and cervical disc displacement. Dr. Doman concluded that
appellant’s work-related conditions had resolved. He attributed her problems to her preexisting
knee osteoarthritis and lumbar degenerative conditions. Dr. Doman also reported that appellant
underwent successful carpal tunnel release and had no objective residuals. He also opined that
she was disabled from performing the duties of her date-of-injury position due to her nonworkrelated conditions of lumbar degenerative spondylosis and knee osteoarthritis.
On March 17, 2010 OWCP issued a notice proposing to terminate appellant’s
compensation based on the February 18, 2010 report from Dr. Doman, which found she had no
disability or residuals from her accepted employment injuries.
In a March 25, 2010 report, Dr. Howard A. McMahon, a treating physician, reviewed
Dr. Doman’s report and disagreed with his conclusion that appellant’s accepted employment
conditions had resolved. He opined that appellant’s preexisting cervical and lumbar
degenerative disc disease had been exacerbated by her employment injury. In support of this
conclusion, Dr. McMahon referenced a magnetic resonance imaging (MRI) scan and April 23,
2004 cervical and lumbar computerized tomography (CT) scans. Since her employment injury,
appellant has complained of back and bilateral knee pain as well as some neck pain.
Dr. McMahon opined that she continues to have ongoing problems from her employment injury
and has not reached maximum medical improvement at this time.
In correspondence dated May 3 and June 8, 2010, OWCP referred appellant to
Dr. Charles T. Hopkins, Jr., a Board-certified orthopedic surgeon, to resolve the conflict in the
medical opinion evidence between Drs. Doman and McMahon on the issue of whether
appellant’s accepted employment conditions had resolved and she no longer had any residuals or
disability.
In a July 29, 2010 report, Dr. Hopkins, based upon a review of the medical evidence,
statement of accepted facts and physical examination concluded appellant no longer had any
residuals or disability due to her accepted employment injury, except possibly her cervical
condition. A physical examination revealed a morbid obesity, normal upper extremity motor
3

On November 20, 2006 OWCP issued a zero percent loss of wage-earning capacity decision. It found that
appellant’s employment as a modified clerk represented her wage-earning capacity.

2

strength, no upper extremity motor deficits and negative sitting and supine leg raising.
Dr. Hopkins reported full range for both shoulders, wrists, fingers, hands and elbows. He
reported negative straight leg raising, 1+ reflexes at knees and ankles, limited flexion of 90
degrees due to obesity, 1 to 2+ bilateral patellofemoral crepitus. Dr. Hopkins noted the physical
examination of appellant’s arms and legs was difficult due to her morbid obesity. He reported
pain with forward flexion of the cervical spine and neck discomfort with range of motion. Range
of motion was normal for both shoulders, elbows, wrists, fingers, hands and knees. A review of
x-ray interpretations revealed bone on bone contact in the left medial compartment and some
mild right knee degenerative changes. Cervical films revealed C4-5 fusion with possible C4-6
pseudoarthrosis, which Dr. Hopkins could not confirm from the x-ray interpretations. A review
of a lumbar x-ray interpretation revealed L4-5 grade 2 spondylolisthesis. Diagnoses included
chronic neck pain indicative of upper extremity radiculopathy, possible C5-6 pseudoarthrosis;
left knee degenerative arthritis, which Dr. Hopkins attributed to appellant’s morbid obesity; right
knee mild degenerative changes and L4-5 grade 2 spondylolisthesis with back pain. He
concluded that her knee problems were unrelated to her work injury and that her current bilateral
knee pain was attributable to her morbid obesity. In support of this conclusion, Dr. Hopkins
noted that appellant had a body mass of 46, left knee medial degenerative changes and a normal
right knee MRI scan. He concluded that no further treatment was necessary for her knee
condition as he attributed her symptoms to left knee arthritis and physical therapy for the right
knee would not have any benefit. Dr. Hopkins concluded that appellant’s hand injury had
resolved based on a normal hand examination including no swelling or other pathology. He
concluded that her lumbar strain had resolved and her current lumbar problems were due to her
spondylolisthesis, which was preexisting. As to appellant’s cervical condition and pain,
Dr. Hopkins opined that the studies showing she had C5-6 pseudoarthrosis were questionable.
As to continued medical treatment, he noted concern about a possible C5-6 pseudoarthrosis and
explained that if the pseudoarthrosis existed, that it would explain some of the neck problems.
Dr. Hopkins stated that appellant’s cervical condition had resolved as she underwent successful
cervical anterior fusion, but opined that she had not fully recovered from her cervical condition.
In addition, he expressed concern as to “whether the fusion is solid at C5-6” and related there
was “some objective evidence of pseudoarthrosis in the cervical spine.” Lastly, Dr. Hopkins
concluded that appellant’s carpal tunnel syndrome has resolved based on a normal examination
of her hands with no swelling or pathology and successful carpal tunnel release surgery.
By decision dated September 7, 2010, OWCP finalized the termination of appellant’s
compensation effective that day. It found Dr. Hopkins’ opinion was entitled to the special
weight accorded to an impartial medical examiner as it was well rationalized.
On September 13, 2010 Dr. McMahon reported that appellant was seen for her severe
back and neck pain and bilateral knee pain. He reported limited lumbar range of motion and that
she ambulated with a cane. An examination of the knees revealed full extension, no effusion or
significant swelling. Dr. McMahon diagnosed prior lumbar strain, low back pain, herniated disc,
degenerative disc disease with spondylolisthesis, persistent and chronic knee pain, bilateral
patella chondromalacia, post-traumatic degenerative joint disease and status post left knee
arthroscopy with partial meniscectomy and chondroplasty. He opined that appellant’s back pain
had been exacerbated by her employment injury and has not resolved.

3

On September 28 and 30, 2010 OWCP received appellant’s request for an oral hearing
before an OWCP hearing representative and her argument as to why termination of her benefits
was in error.
In a November 15, 2010 report, Dr. McMahon reviewed Dr. Hopkins’ report and
disagreed with the conclusions found by Dr. Hopkins. He stated that he has followed appellant
for years and her back, neck and bilateral knee pain has not resolved. Dr. McMahon opined that
her chronic conditions were a result of her employment injury, that they have not resolved and
that her preexisting degenerative disc disease has worsened.
By decision dated January 11, 2011, OWCP’s hearing representative affirmed the
September 7, 2010 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123(a) of FECA9 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such

4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988); I.R., Docket No. 09-1229 (issued
February 24, 2010).
7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
8

Kathryn E. Demarsh, supra note 7; James F. Weikel, 54 ECAB 660 (2003); B.K., Docket No. 08-2002 (issued
June 16, 2009).
9

5 U.S.C. §§ 8101-8193.

10

Id. at § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003); J.J., Docket No. 09-27 (issued February 10,
2009).

4

specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
The Board finds that OWCP improperly terminated appellant’s compensation and
medical benefits effective September 7, 2010. Therefore, the January 11, 2011 decision must be
reversed.
OWCP referred appellant to Dr. Hopkins to resolve the conflict in the medical opinion
evidence between Dr. McMahon, a treating physician, who concluded that she continued to have
disability and residuals from her accepted employment injuries and Dr. Damon, an OWCP
referral physician, who concluded that appellant no longer had any residuals or disability due to
her accepted employment injuries. The Board finds that it properly determined that a conflict
existed with respect to whether appellant had any continuing disability or residuals. The Board
further finds that Dr. Hopkins’ referred report is insufficient to resolve the conflict.
In his July 29, 2010 report, Dr. Hopkins noted that minimal physical findings which
included obesity, normal motor strength and range of motion. At the same time, he reported
difficulty with obtaining accurate physical examination findings due to appellant’s morbid
obesity. The report contains a brief summary of the medical reports reviewed and findings from
x-ray interpretations and MRI scans. Dr. Hopkins attributed appellant’s current medical
condition to her obesity and preexisting conditions without providing any explanation for this
conclusion. He concluded that her accepted conditions had resolved except for the cervical
condition, but provided no explanation for the basis of his conclusion. Dr. Hopkins in the same
report concluded that the cervical condition had resolved because of successful cervical fusion.
He also expressed concern about a possible C5-6 pseudoarthrosis while at the same time
questioning the accuracy of the studies supporting a C5-6 pseudoarthorsis. While Dr. Hopkins
statement that appellant did not require further medical treatment or had any disability due to her
accepted conditions of lumbar strain, bilateral knee and leg sprain, right patella chondromalacia,
left carpal tunnel syndrome, left upper arm/shoulder sprain/strain and bilateral wrist
tenosynovitis, he failed to offer any medical reasoning in support of his conclusion that these
conditions had resolved.12 The only reasoning provided by him are cursory statements
attributing the bilateral knee problems to obesity, the lack of swelling or other pathology in the
hands and her lumbar condition to her preexisting spondylolisthesis. There is no explanation as
to why the lumbar strain had resolved or why appellant’s current lumbar condition was
attributable solely to a preexisting condition. There is no explanation as to why Dr. Hopkins
believes her current conditions are due to her obesity instead of the accepted lumbar strain,
bilateral knee and leg sprain, right patella chondromalacia, left carpal tunnel syndrome, left
upper arm/shoulder sprain/strain and bilateral wrist tenosynovitis. The certainty with which he
expressed his opinion cannot overcome the lack of medical rationale.13 In addition, the
11

J.M., supra note 6; Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002); B.P., Docket
No. 08-1457 (issued February 2, 2009).
12

See Cecelia M. Corley, 56 ECAB 662 (2005); F.T., Docket No. 09-919 (issued December 7, 2009).

13

See Willa M. Frazier, 55 ECAB 379 (2004).

5

contradictory statements as to whether appellant’s cervical condition had resolved further
undermines the probative value of Dr. Hopkins report. The Board has held that medical opinions
that are speculative or equivocal in character are of diminished probative value.14 As
Dr. Hopkins did not sufficiently explain his findings that appellant required no further medical
treatment or disability as the accepted conditions had resolved and that her current condition was
due to preexisting conditions and obesity, his opinion is insufficient to constitute the special
weight of the evidence on this issue and the record contains an unresolved conflict in medical
opinion on the issue of whether appellant continues to have residuals and disability from the
accepted conditions. The Board consequently finds that OWCP did not meet its burden of proof
to terminate appellant’s medical benefits.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss and medical
benefits effective September 7, 2010 on the grounds that she no longer had any disability or
residuals due to her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2011 is reversed.
Issued: February 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

D.E., 58 ECAB 448 (2007); D.D., 57 ECAB 734 (2006); Cecelia M. Corley, 56 ECAB 662 (2005); T.M.,
Docket No. 08-975 (issued February 6, 2009).

6

